Citation Nr: 0919232	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  02-03 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION


The Veteran served on active duty from October 1960 to 
December 1963.  

This appeal arises from a November 2001 administrative 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied the 
appellant recognition as the Veteran's spouse for the purpose 
of VA death benefits.  

The Board of Veterans' Appeals (Board) in an April 2003 
decision denied the appellant entitlement to recognition as 
the spouse of the Veteran for VA death benefits.  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") set aside that decision in August 2006 and 
remanded the claim to the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A certificate of marriage indicates the appellant and the 
Veteran were married on November [redacted], 1969.  

2.  A Final Judgment of Divorce terminated the marriage of 
the Veteran and the appellant on June [redacted], 1982.  

3.  The State of Alabama recognizes common law marriages.  

4.  The evidence fails to show that a common law marriage 
existed between the appellant and the Veteran as there is no 
evidence of an agreement or mutual consent to enter into the 
marriage relationship, a public recognition of the existence 
of the marriage, or cohabitation or mutual assumption openly 
of marital duties and obligations.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the Veteran have not been met.  38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.53, 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Board remanded the appellant's claim in October 2007 and 
ordered that she be informed of the evidence necessary to 
substantiate her claim.  VA sent the appellant a letter in 
January 2008 which outlined what evidence was needed from 
her.  She was informed of how VA could help her in obtaining 
evidence.  

The claim was readjudicated and the appellant was issued a 
supplemental statement of the case in April 2008.  

The Board again remanded the claim in October 2008 to ensure 
the appellant was notified of the evidence necessary to 
establish the Veteran and the appellant had established a 
common law marriage.  In December 2008 VA sent a letter to 
the appellant which included a Fact Sheet about Marriage, and 
requested that she submit additional evidence to establish 
that she and the Veteran had a common law marriage.  In March 
2009 a supplemental statement of the case was issued to the 
appellant.  

The appellant is represented by a private attorney.  In his 
briefs submitted to the Court he clearly indicated 
familiarity with the evidence necessary to support a finding 
that the parties had established a common law marriage as 
defined by the State of Alabama.  The appellant has not 
identified any records that she wishes VA to obtain, or 
identified any relevant evidence to be obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Recognition of the Appellant as the Veteran's Spouse for the 
Purpose of VA Benefits

The claims folder contains a Certificate of Marriage which 
indicates the appellant and the Veteran were married on 
November [redacted], 1969.  On June [redacted], 1982 a Final Judgment of 
Divorce terminated the marriage of the Veteran and the 
appellant.  The Appellant contends that subsequent to their 
divorce the Veteran and the appellant entered into a common 
law marriage.  She has asserted they then lived together 
continuously until the Veteran's death.  In the alternative 
she has stated they did not reside together through no fault 
of the appellant as the Veteran had an alcohol and drug 
problem which caused him to be violent on occasion.  For that 
reason the appellant and the Veteran lived separately.  

The Certificate of Death indicates the Veteran died on June 
[redacted], 2001.  The appellant is listed as his surviving spouse 
and the Veteran is listed as being married.  The Certificate 
of Death indicates the appellant supplied the information 
reflected on the Certificate of Death as she was listed as 
the "informant."

For the appellant to be eligible for VA death benefits the 
evidence must demonstrate she was the surviving spouse of the 
Veteran at the time of his death.  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a Veteran at the time of the 
Veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in the case not 
involving marriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person. 
38 U.S.C.A. § 101 (West 2002).

Under 38 C.F.R. § 3.50(b), a surviving spouse means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death, and (1) lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.

Under 38 C.F.R. § 3.53(a), the requirement that there be 
continuous cohabitation from the date of marriage to the date 
of death of the veteran will be considered as having been met 
when the evidence shows that any separation was due to the 
misconduct of, or procured by, the veteran without the fault 
of the surviving spouse. Temporary separations which 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of the cohabitation.

For purposes of establishing proof of a common-law marriage, 
the supporting evidence should include affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a)(6)-(7), (b)-(c) (2008).

In determining whether a marriage is valid, the law of the 
place where the parties resided will be applied.  38 C.F.R. § 
3.1(j) (2008).  As the parties resided in Alabama, the laws 
of that state are applicable.  The State of Alabama 
recognizes common law marriage.  To establish a common law 
marriage in Alabama there must be (1) capacity (both spouses 
must be at least 14, mentally competent, with no legal 
impediments to the marriage), (2) a present agreement or 
mutual consent to enter into the marriage relationship, 
permanent and exclusive of all others, (3) a public 
recognition of the existence of the marriage, and (4) 
cohabitation or mutual assumption openly of marital duties 
and obligations.  Adams v. Boan, 559 So. 2d 1084, 1086 (Ala. 
1990).  

In Mattison v. Kirk, 497 So.2d 120 (1986), the Alabama 
Supreme Court noted that proof of agreement to enter into a 
common law marriage could be inferred from the circumstances 
such as cohabitation and reputation.  The Alabama Supreme 
Court has observed, however, that courts closely scrutinize 
claims of a common law marriage and require clear and 
convincing proof of such a marriage.  Reynolds v. Scott, 60 
So.2d 690 (1952); see also Buford v. Buford, 874 So.2d 562, 
564 (2003); Gray v. Bush, 835 So.2d 192, 194 (2001).

The appellant does not dispute that she and the Veteran were 
divorced in June 1982.  Instead she has asserted that they 
subsequently reconciled and established a common law 
marriage.  She contends they she should be entitled to 
recognition as the Veteran's surviving spouse because she and 
the Veteran were in a common law relationship.  In addition, 
she and others assert that due to the Veteran's alcoholism 
and drug use and through no fault of the appellant they lived 
separately.  In the alternative she has contended they 
continuously cohabitated.  

The Board has reviewed the evidence to determine first if 
there is clear and convincing evidence that the Veteran and 
the appellant entered into a common law marriage after June 
1982.  

A VA Form 21-686, Declaration of Marital Status, completed by 
the Veteran in July 1982, indicates that he and the appellant 
were divorced in June 1982.

In July 1982, the appellant filed a claim for an 
apportionment of the Veteran's VA benefits on behalf of their 
six children.  She stated that the court had awarded her $300 
per month in child support and that the Veteran was failing 
to meet these payments.  In August 1982, letters went out to 
the Veteran and the appellant at different addresses.  The 
claim for apportionment was denied.

In May 1983, the appellant filed another claim for an 
apportionment of the Veteran's check on behalf of their six 
children.  She stated that the court had awarded her $300 per 
month in child support and that the Veteran was failing to 
meet these payments.  Letters were sent out to the Veteran 
and the appellant at different addresses.  In responding to 
the apportionment claim, the Veteran submitted a statement 
indicating that he lived alone.

The record reflects that the Veteran and the appellant did 
not have the same address in 1986, 1987, 1988.  

A March 1990 VA hospitalization summary report reveals the 
Veteran reported he was divorced and lived with his 
grandmother.

In a January 1991 Status of Dependents Questionnaire, the 
Veteran stated he was not married and his children lived at 
the same address as the appellant.  At that time, the Veteran 
had a different address than his children and the appellant.

In August 1992, the Veteran and the appellant had separate 
addresses.

On an April 1994 VA Form 21-4138, Statement in Support of 
Claim, the appellant stated that she was the "ex-wife" of the 
Veteran.  At that time, the Veteran and the appellant were 
living at separate addresses.  

A May 1995 VA hospitalization summary report shows that the 
Veteran reported that he lived alone.

The record reflects that in 1995, 1996, and 1997 the Veteran 
and the appellant had different addresses.

In a VA Form 21-4138, Statement in Support of Claim, received 
in March 1997, the appellant stated she had heard the Veteran 
had received back payments on behalf of their son and 
believed her son should receive back payments.  

A February 1998 VA examination report shows that the Veteran 
had a different address than the appellant.  Additionally, a 
letter to the Veteran regarding a hearing date, mailed in 
October 1998, shows a different address than the appellant's.  

An August 1999 VA outpatient treatment report shows that the 
Veteran reported he was "recently divorced."

A July 2001 report of contact shows that the Veteran died in 
June 2001.  The appellant was listed as the next of kin and 
that her relationship to the Veteran was his wife.  The 
address shown for the appellant is the one she has lived at 
since she and the Veteran divorced in 1982.

A July 2001 funeral bill showed that the appellant was 
responsible for the payment of the funeral services and that 
her relationship to the deceased was "wife."

The death certificate shows that the Veteran was "married" at 
the time of his death to the appellant and that his address 
was the same as the appellant's address.  

Two July 2001 statements from A.R. and B.C. indicate that the 
Veteran and the appellant lived together in 1995 and 1996 
until the Veteran's death in 2001.

In the appellant's application for benefits, received in July 
2001, she stated she and the Veteran were divorced but 
reunited in 1995.  She cared for him until his death.  The 
Veteran was an alcoholic.  This had caused the divorce.  She 
had taken care of him as there was no one else who could take 
care of him.  

A September 2001 statement from A.R. indicates the appellant 
and the Veteran had been together for the past 35 years and 
had six living children.  They lived in the same 
neighborhood.  

A September 2001 statement from I.S. also said they had lived 
in the same neighborhood with the Veteran and Appellant.  
B.C. indicated the Veteran and the appellant had been 
together for the last 25 years "and longer" and lived in 
the same neighborhood.  

The appellant submitted the Veteran's funeral service 
pamphlet, which stated that the Veteran had passed away 
leaving his wife, the appellant, and their six children.  

In September 2001, the appellant provided a history of her 
relationship with the Veteran.  They lived together prior to 
getting married.  They had eight children.  In 1972, she and 
the Veteran separated four times as a result of his drinking.  
He had physically abused her and threatened her with a gun. 
In March 1975, they separated again after he had come home 
drunk.  The appellant stated he had beaten her up so badly 
she finally moved out.  She allowed him to move back in 1977 
and the Veteran began physically abusing her again in 1979.  
In 1982, she was told that due to the brutal beatings to her 
head, face, neck, throat, and stomach, her health was 
failing.  She was suffering from stress, which stress 
continued in 1991 and 1992.  She noted in 1995, she and the 
Veteran "still lived together" and that the Veteran was "in 
and out of" the home.  In 1999, the Veteran had undergone 
open heart surgery and that he had stayed with their son due 
to the convenience of the location of the house to the 
hospital.  She concluded her statement by asserting that she 
and the Veteran had "lived together continuously from the 
date of our marriage [on] November [redacted], 1968, until the date 
of his death" in June 2001.  

In December 2001, the appellant submitted a statement, 
asserting that the reason she and the Veteran divorced was 
because he was abusing her.  She stated she and the Veteran 
continued to live together for many years thereafter and that 
the Veteran would come and go as he pleased.

A December 2001 statement from B.M. indicates the appellant 
and the Veteran had moved to her street in 1981 and that they 
had lived there in the house together until the Veteran died 
in June 2001.  She had seen the appellant taking the Veteran 
to doctor's appointments and other places.  She stated the 
appellant would cut her hair for her at their house and the 
Veteran would be in the house.  

In a December 2001 statement from their daughter, A.C. wrote 
that her parents had lived together continuously until the 
Veteran's death.  She stated the Veteran lived with her 
mother despite his "unorthodox lifestyle."  

I.C., their son, in a December 2001 statement, reported the 
Veteran and the appellant had lived together even after their 
divorce and that it was not uncommon for the Veteran to go 
off and stay elsewhere for days.  The Veteran would come home 
to bathe and to get a fresh change of clothes.  Her son said 
the appellant never stopped taking care of the Veteran even 
after their divorce.  

A December 2001 statement from P.M. indicates she had known 
the Veteran and the appellant since 1980 and the appellant 
had been a good wife to the Veteran.  She recalled that even 
after the divorce  the appellant continued to be the 
Veteran's wife until the Veteran died.

In an April 2002 statement, the appellant recalled that in 
1980, she and the Veteran moved into the house in which she 
currently lived and soon thereafter, the Veteran began 
beating her again.  She had to call the police almost every 
weekend.  The appellant asserted she filed for divorce, which 
became final in 1982.  She stated they were separated for a 
short period of time but that her love for him was so deep 
that she allowed him to come back home.  The Veteran would 
leave for up to two weeks and return home without any money.  
When the Veteran was sick, she would treat him until he was 
well again.

In an August 2002 statement, the appellant stated that she 
and the Veteran divorced in 1982 due to many years of 
domestic abuse.  She stated that in the last part of 1995, 
she and the Veteran began healing, but that the veteran's 
health was not good. The appellant asserted that they ate 
together, slept together, and still loved each other.  She 
stated that she was there for the Veteran when he needed her 
and that the last thing she did for him was bury him.

In an August 2002 statement, the Veteran's cousin, I.H., 
stated that the Veteran and the appellant were married and 
living together for "many, many years."  The Veteran had a 
drug and alcohol problem, but the appellant had stuck by him 
until his death.  

In a September 2002 statement, L.A. stated that the Veteran 
and the appellant had lived up the street from her and were 
married and lived together as husband and wife.  She was 
aware the Veteran had an alcohol problem, which caused a 
great deal of "mental and emotional pain" for the appellant.  
The Veteran and the appellant remained together until the 
Veteran's death even though they were divorced and that the 
appellant remained a faithful wife to the Veteran.  

In an October 2002 statement, the appellant asserted that 
whenever the Veteran needed to go to the hospital that she 
would take him.  She expressed frustration with VA's finding 
that she and the Veteran did not have a common-law marriage 
after their divorce in 1982.  The appellant stated that 
regardless, she and the Veteran were married following their 
divorce, as the Veteran continued to live with her.  She 
stated that her name is on the Veteran's death certificate 
and the obituary as his wife because she and the Veteran 
remained husband and wife even after they divorced.  

In December 2002, the appellant testified at a hearing before 
an Acting Veterans Law Judge.  She testified she had lived 
with the Veteran both prior to their marriage and following 
their divorce.  She filed for divorce because of physical 
abuse, which had gone on for years.  Her children were afraid 
of the Veteran.  The appellant testified she "always" kept 
the Veteran's name on her checking account.  She took care of 
the Veteran because he was the father of their children and 
her husband.  The appellant noted that she was there for the 
Veteran when he needed her, including at the time of his 
death.  She stated that from 1982 to the time of the 
Veteran's death, they maintained one residence and held 
themselves out as husband and wife.  She noted that while the 
Veteran was on her checking account, he was not allowed to 
withdraw funds because of his drug and alcohol problem.  

Analysis.  The pivotal question in this instance is whether a 
valid marriage existed between the appellant and the Veteran 
at the time of the Veteran's death.

The evidence does not clearly and convincingly establish that 
the parties entered into a common law marriage after their 
marriage was terminated by divorce.  The Board has concluded 
the appellant is not the surviving spouse of the Veteran.  

The Veteran and the appellant were divorced in Alabama in 
June 1982.  The appellant has not disputed that fact, but 
asserts that she and the Veteran continued to live as husband 
and wife following the divorce, essentially asserting that 
they subsequently entered into a common-law marriage and 
remained together until the time of the Veteran's death in 
June 2001. 

The requirements for a valid common law marriage in the State 
of Alabama have not been met.  In particular, the Board finds 
that the appellant has not established she and the Veteran 
had an agreement or mutual understanding to enter into a 
marriage relationship.  

The appellant has relied upon her statements and those of her 
neighbors and children to establish that she and the Veteran 
cohabited after their divorce.  While cohabitation is a 
factor to be considered and can be used to impute agreement, 
cohabitation alone will not establish a present intent to be 
married.  

There must also be public recognition.  Some public 
recognition of the marriage is necessary as evidence of its 
existence.  The protection of the parties and their children, 
and considerations of public policy, require this public 
recognition; and it may be made in any way which can be seen 
and known by men, such as living together as man and wife, 
treating each other and speaking of each other in the 
presence of third parties as being in that relation, and 
declaring the relation in documents executed by them while 
living together, such as deeds, wills, and other formal 
instruments.  From such recognition the reputation of being 
married will obtain among friends, associates, and 
acquaintances, which is of itself evidence of a persuasive 
character.  See Gilbreath v. Lewis, 7 So. 2d 485 (Ala. 1942).  

Following their divorce in 1982, there is no evidence which 
demonstrates the Veteran held himself out as being married to 
the appellant.  In 1983, when responding to a questionnaire 
in relation to the apportionment claim the appellant had 
filed against his VA benefits, he indicated that he lived 
alone, and he had a different address than the appellant.  A 
March 1990 VA hospitalization summary report reveals he 
reported he was divorced and lived with his grandmother.  At 
that time, the Veteran had a different address than the 
appellant.  In 1991, in a Status of Dependents Questionnaire, 
the Veteran indicated he was not married.  His address at 
that time was different than the appellant's address.  In May 
1995, the Veteran reported he lived alone and had a different 
address than the appellant.  In 1999, he reported he was 
divorced.  Following the Veteran's and the appellant's 
divorce in 1982, the Board found no indication from the 
Veteran that he considered he was married or held himself out 
as being married to the appellant.  

Following the divorce in 1982, the appellant remained in the 
house she and the Veteran last lived in as husband and wife 
from the time of their divorce until the Veteran's death.  
However, the record reflects the Veteran moved numerous times 
during that period and none of the Veteran's addresses was 
the same address as the appellant's during that 15-year 
period.  The weight of the evidence indicates they did not 
cohabitate as husband and wife following their divorce.  

Although the appellant has presented statements from 
neighbors and her children they are focused on where and when 
the parties resided together.  None of the statements 
indicate the parties addressed each other or referred to each 
other as husband and wife after their divorce.  

The appellant has not presented any accounts from businesses 
or other government or business organizations addressing the 
parties as "Mr. and Mrs."  The claims folder does not 
contain any bills for utilities, telephone or other household 
expenses reflecting they had established a household as a 
married couple.  She maintained a bank account with the 
Veteran's name on it, but he was not allowed to withdraw 
funds.  Clearly, the Veteran maintained separate accounts 
since the appellant requested apportionments on several 
occasions indicating she did not have access to the Veteran's 
VA benefits.  

While the appellant submitted copies of prior transactions 
involving property owned jointly by the parties during their 
marriage, she did not submit any documents showing she and 
the Veteran leased or purchased any property as a married 
couple subsequent to 1982.  

The appellant submitted claims seeking an apportionment of 
the Veteran's VA benefits in 1982, 1983 and 1997.  In 1994, 
she submitted a statement indicating that she was the "ex-
wife of the veteran."  This clearly indicates they were not 
maintaining a household together as apportionment is only 
available if the parties are separated.  These facts are 
inconsistent with finding the appellant had an agreement or 
mutual understanding with the Veteran to enter into a 
marriage relationship following their divorce in 1982.  

The statements and testimony of the appellant are of little 
weight, as they are of questionable credibility.  The 
appellant changed her recital of the facts on numerous 
occasions.  After 1982 the records do not include any 
identification of the appellant as the Veteran's spouse until 
after his death.  Notably it is only after the Veteran died 
that documents begin to reflect she was the Veteran's spouse.  
All of those documents were filled out by the appellant.  The 
Certificate of Death, on its face, lists the appellant, as 
the informant.  That means the appellant was the source of 
the information about the Veteran reflected on the 
certificate.  

Initially in July 2001, the appellant stated they did not 
reconcile until 1995 and then lived together until the time 
of his death.  However, subsequently she contradicted herself 
by stating she and the Veteran lived together continuously 
(except for short periods of time) from the time they were 
divorced in 1982 until the Veteran's death.  She made 
statements which were inconsistent with the numerous 
statements she submitted from her children and 
friends/neighbors.  Those are also somewhat inconsistent and 
often irrelevant as they state they saw the Veteran coming 
and going but do not report they heard they Veteran claim the 
appellant was his wife after the divorce.  The July 2001 
statements from B.C. and A.R. indicate the Veteran and the 
appellant lived together from 1995 until the Veteran's death.  
Those same two individuals subsequently signed statements in 
September 2001 indicating the Veteran and appellant had been 
together for 25 and 35 years and implying that they were 
living together from the time they were married until the 
Veteran's death.  At that time, the appellant changed her 
story, asserting that she and the Veteran had lived together 
since 1982, except for short periods of time when they were 
separated (due to the abuse of the Veteran).  Two of her 
children stated the Veteran and the appellant had always 
lived together.  Again, these statements are inconsistent 
with the appellant's initial allegation they did not 
reconcile until 1995.  

The Board has placed the greatest weight on the 
contemporaneous evidence dated between 1982 and the date of 
the Veteran's death.  None of the communications from either 
the Veteran or the appellant indicates either party 
considered they were married.  The records dated between 1982 
and June 2001 demonstrate the Veteran and the appellant lived 
at separate addresses for a minimum of 15 years following 
their divorce.  

The inconsistencies and contradictions in the appellant's 
statements and testimony make her assertions that she and the 
Veteran established a common-law marriage following their 
divorce not credible.  Additionally, the Board finds there 
were too many inconsistencies in the affidavits submitted by 
various people to accept those as being credible.  Again, 
some of the statements indicate the Veteran and the appellant 
lived together from 1995 until the Veteran's death.  The 
record shows that they did not live at the same address from 
1995 to 1998.  Additionally, some of the statements indicate 
that the Veteran and the appellant lived together from 1982 
to the time of the Veteran's death.  The record shows that 
they had separate addresses from 1982 to 1998.  

The facts in this case can be distinguished from those found 
in Mattison.  In that case the parties had lived together as 
husband and wife and held themselves out as husband and wife 
from that time on.  The wife took her husband's name as her 
own. Indeed, she promptly changed her name on her driver's 
license, Social Security card, and voter registration.  The 
two opened joint charge and savings accounts, and filed joint 
tax returns.  Additionally, the wife was listed as such with 
VA with regard to her husband's disability check.  

There is no evidence dated between 1982 and 2001 which shows 
the appellant and the Veteran had a present intent to enter 
into a common law marriage.  None of the evidence submitted 
indicates the appellant and the Veteran held themselves out 
to the community as husband and wife after their divorce.  
The evidence only demonstrates the Veteran continued to come 
and go from the appellant's home and that he maintained a 
separate addresses, and reported consistently that he was 
divorced or not married.  In short, there is no contemporary 
documentary evidence of record that would support the 
appellant's assertion that she and the Veteran held 
themselves out to their community as married after 1982.  

In reviewing the record the Board noted that at no time 
between the date of the divorce and his death did the Veteran 
apply for or request additional VA compensation for a spouse.  
The Veteran was clearly aware that if he was married and 
resided with his spouse additional VA benefits for her as his 
dependent would be granted.  During their marriage he had 
periodically had his VA benefits adjusted based on the number 
of his dependents and upon his divorce had his benefits 
lowered.  During that period between 1982 and 2001, the 
Veteran and his spouse both sought additional benefits from 
VA.  If they considered themselves married, it is difficult 
to understand why they never reported that to VA and 
requested the Veteran's benefits be adjusted to include his 
spouse.  

The record does not reflect what the Veteran's address was 
from 1998 until his death.  Even if the parties resided 
together that does not clearly and convincingly demonstrate 
they entered into a common law marriage.  The establishment 
of marriage is the first condition to be met.  Only after the 
parties have established a present intent to be married, is 
the requirement of continuous cohabitation at issue.  

Evidence dated after the death of the Veteran can not 
establish a "present" intent on the part of the Veteran to 
enter into a common law marriage.  It is only relevant if it 
is combined with evidence of an intent by both parties to 
establish a common law relationship prior to the Veteran's 
death.  The appellant's listing on the Certificate of Death, 
funeral arrangements and application for VA benefits, were 
all filled out after the death of the Veteran.  As recently 
as 1999 (which was two years prior to the Veteran's death), 
the Veteran indicated he was divorced.  Once he and the 
appellant divorced in 1982, he did not hold himself out to be 
a married to the appellant.  

The crucial element of mutuality of intent required under 
Alabama law is absent.  The elements for common-law marriage 
in Alabama are collective rather than independent and the 
"present agreement" or "mutual understanding" between the 
parties is clearly absent.  The Veteran's representations as 
to his marital status and living arrangements during the time 
period in question do not demonstrate any intent to be 
married or any holding himself out as married.

Under 38 C.F.R. § 3.205(b), evidence meeting the requirement 
set forth in 38 C.F.R. § 3.205(a)(6) is dispositive of the 
question of whether a valid common law marriage has been 
established only where there is no conflicting information.  
Here, there is a considerable amount of conflicting 
information as to whether any of the requisites for a valid 
common-law marriage in the State of Alabama have been 
satisfied.  Accordingly, after weighing all of the evidence 
of record, the Board concludes the appellant has not 
established by clear and convincing evidence that she and the 
Veteran had a common-law marriage after their divorce in 
1982.  

In order to be the surviving spouse of the Veteran, the 
claimant must be the lawful spouse of the Veteran at the time 
of the Veteran's death.  The appellant was not the lawful 
spouse of the Veteran at the time of his death, for that 
reason it is immaterial whether the Veteran and the appellant 
had continuously cohabited.  It is unnecessary in this 
instance to address whether the periods of separation 
(following the divorce) were procured by the Veteran, as 
alleged by the appellant.

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim that she is 
entitled to recognition as surviving spouse of the veteran 
based on a common law marriage in Alabama.  38 U.S.C.A. § 103 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50 (2008).


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA death benefit purposes is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


